UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 7/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund July 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.4% Rate (%) Date Amount ($) Value ($) Arizona3.8% Arizona Health Facilities Authority, Health Care Facilities Revenue (The Beatitudes Campus Project) 5.20 10/1/37 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 California15.0% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 California, GO (Various Purpose) 5.75 4/1/31 California, GO (Various Purpose) 6.50 4/1/33 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 10/1/38 3,000,000 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 6/1/14 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 12/1/38 3,500,000 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 7/1/35 6,270,000 Chula Vista, IDR (San Diego Gas and Electric Company) 2/15/34 2,000,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/27 6,925,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/33 4,900,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/47 3,750,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/13 2,170,000 a Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.90 6/1/13 1,920,000 a 2,357,971 Lincoln, Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 6.00 9/1/13 3,145,000 a 3,771,704 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 5,201,200 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 4,922,700 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 1,480,275 San Bernardino Community College District, GO 6.25 8/1/33 2,000,000 2,186,540 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,489,825 Colorado4.7% Colorado Educational and Cultural Facilities Authority, LR (Community Colleges of Colorado System Headquarters Project) (Insured; AMBAC) 5.50 12/1/21 1,100,000 1,167,100 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 7.15 10/1/30 45,000 46,069 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 2,270,000 2,395,304 Denver City and County, Airport Revenue (Insured; AMBAC) 6.00 11/15/17 5,000,000 5,069,700 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 8,250,000 a 9,182,003 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0.00 6/15/11 6,125,000 a,b 2,255,960 University of Colorado Hospital Authority, Revenue 5.25 11/15/39 4,810,000 4,389,606 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,095,880 Connecticut1.2% Mashantucket Western Pequot Tribe, Special Revenue 5.75 9/1/27 8,000,000 c 4,487,760 Mashantucket Western Pequot Tribe, Special Revenue 6.50 9/1/31 3,500,000 c 2,022,020 Florida8.2% Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; FSA) 5.55 1/1/23 1,000,000 1,006,510 Broward County School Board, COP (Master Lease Purchase Agreement) (Insured; FSA) 5.00 7/1/21 1,250,000 1,263,962 Capital Projects Finance Authority, Revenue (Capital Projects Loan Program-AAAE Airport Projects) (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/14 1,485,000 1,562,265 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/17 2,520,000 2,381,828 Escambia County Housing Finance Authority, SFMR (Multi-County Program) (Collateralized: FNMA and GNMA) 5.50 10/1/21 1,770,000 1,782,567 Florida Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 1,480,000 1,507,661 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 5.00 10/1/21 1,600,000 1,654,048 Florida Housing Finance Agency, Housing Revenue (Brittany of Rosemont Apartments Project) (Insured; AMBAC) 7.00 2/1/35 6,000,000 6,005,460 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.00 2/1/18 1,000,000 1,029,570 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 1,500,000 1,483,620 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 4,250,000 3,997,677 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 6.00 11/15/11 2,500,000 a 2,805,650 Lee County Housing Finance Authority, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.30 3/1/29 75,000 76,523 Miami-Dade County, Aviation Revenue, Miami International Airport (Hub of the Americas) (Insured; FSA) 5.00 10/1/33 1,285,000 1,104,522 Miami-Dade County, Solid Waste System Revenue (Insured; FSA) 5.50 10/1/17 2,595,000 2,796,917 Miami-Dade County Housing Finance Authority, MFMR (Country Club Villas II Project) (Insured; FSA) 5.70 7/1/21 400,000 405,096 Orange County Housing Finance Authority, MFHR (Palm Grove Gardens) (Collateralized; FNMA) 5.15 1/1/23 1,175,000 1,193,683 Orange County Housing Finance Authority, MFHR (Seminole Pointe Apartments) 5.75 12/1/23 2,830,000 2,365,342 Osceola County Industrial Development Authority, Revenue (Community Provider Pooled Loan Program) 7.75 7/1/17 831,000 795,383 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 d 128,974 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 b 1,042,960 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 b 414,620 Port Saint Lucie, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/33 4,000,000 b 883,480 Seminole Water Control District, Improvement Bonds (Unit of Development Number 2) 6.75 8/1/22 1,615,000 1,451,869 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/21 1,095,000 985,697 Village Center Community Development District, Utility Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/23 1,000,000 934,440 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/18 1,730,000 1,847,934 Winter Springs, Water and Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/20 1,585,000 1,616,304 Georgia1.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 2,500,000 2,522,575 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 3,000,000 3,470,370 Illinois3.2% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.45 9/1/29 1,330,000 1,358,489 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 10,000,000 10,380,400 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.75 3/1/10 47,000 47,002 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.25 8/1/12 216,484 173,553 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.50 6/15/23 5,000,000 5,231,550 Kansas1.4% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.55 6/1/38 2,150,000 2,160,406 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/19 2,000,000 2,070,680 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/20 3,000,000 3,100,740 Kentucky2.5% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 5,557,805 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty) 5.25 10/1/35 1,000,000 1,010,500 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 7,019,940 Louisiana1.1% Louisiana Housing Finance Agency, SFMR (Home Ownership Program) (Collateralized: FNMA and GNMA) 6.40 12/1/30 1,135,000 1,183,374 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 1,676,840 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 3,020,000 2,883,858 Massachusetts4.8% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.50 11/15/36 3,500,000 3,771,355 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/30 9,485,000 10,804,648 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,450,000 2,089,678 Massachusetts Water Resources Authority, General Revenue (Insured; FSA) 5.25 8/1/30 5,500,000 6,048,735 Route 3 North Transportation Improvement Association, LR (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.75 6/15/10 3,000,000 a 3,140,100 Michigan6.3% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; FSA) 7.00 7/1/27 3,000,000 3,422,850 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 5,000,000 4,395,200 Michigan Building Authority, Revenue (Facilities Program) (Insured; FSA) 5.50 10/15/18 1,500,000 1,597,245 Michigan Building Authority, Revenue (Facilities Program) (Insured; FSA) 5.50 10/15/19 8,500,000 9,051,055 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,225,000 5,966,333 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/22 610,000 367,897 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) (Prerefunded) 6.25 6/1/12 2,640,000 a 3,033,756 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 5,000,000 6,329,900 Minnesota.6% Chaska, Electric Revenue (Prerefunded) 6.00 10/1/10 2,000,000 a 2,123,280 Minnesota Housing Finance Agency, SFMR 5.95 1/1/17 360,000 360,594 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/30 1,250,000 996,688 Mississippi.3% Mississippi Home Corporation, SFMR (Collateralized; GNMA) 6.95 12/1/31 1,425,000 1,462,335 Missouri2.3% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,470,000 2,253,455 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthony's Medical Center) (Prerefunded) 6.13 12/1/10 4,000,000 a 4,316,680 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 5,000,000 5,556,900 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 90,000 91,714 New Jersey2.4% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 6,300,000 6,818,616 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 5,135,000 a 6,235,585 New Mexico1.2% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.38 4/1/22 1,430,000 1,375,846 Jicarilla Apache Nation, Revenue 5.50 9/1/23 5,000,000 5,171,950 New York6.4% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 c,e 10,229,394 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,421,850 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.13 8/1/11 3,555,000 3,371,349 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,500,000 1,202,715 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/17 3,500,000 4,172,385 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 5,000,000 3,978,200 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Insured; AMBAC) 5.25 7/1/24 3,345,000 3,351,121 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/13 2,500,000 2,958,500 North Carolina5.5% Charlotte, Water and Sewer System Revenue 5.00 7/1/34 3,000,000 f 3,080,160 North Carolina Eastern Municipal Power Agency, Power System Revenue 7.00 1/1/13 3,500,000 3,763,760 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.75 1/1/26 5,000,000 5,081,200 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; AMBAC) 6.00 1/1/18 7,500,000 8,364,075 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.45 8/15/20 1,000,000 903,780 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 2,565,000 2,114,509 University of North Carolina Board of Governors of the University of North Carolina at Chapel Hill, General Revenue 5.00 12/1/34 6,350,000 6,522,911 Ohio3.2% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 2,000,000 1,277,020 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,000,000 2,668,830 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 7,000,000 7,100,030 Hamilton County, Sales Tax Refunding and Improvement Bonds (Insured; AMBAC) 0.00 12/1/25 14,865,000 b 6,040,541 Oklahoma1.9% McGee Creek Authority, Water Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 1/1/13 5,660,000 6,044,201 Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,226,840 Oregon.9% Oregon Department of Administrative Services, Lottery Revenue (Insured; FSA) 5.00 4/1/26 4,885,000 5,151,721 Pennsylvania1.4% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,591,720 Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6.00 6/1/31 1,000,000 647,160 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,454,850 South Carolina1.0% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 5,000,000 5,270,200 Tennessee1.4% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/31 4,955,000 4,084,803 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 8,000,000 d 3,779,120 Texas7.9% Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue (Prerefunded) 6.70 1/1/11 5,000,000 a 5,426,200 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 4,000,000 1,968,960 Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 3,000,000 1,192,290 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 3,250,000 3,197,610 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; FSA) 5.50 11/1/21 3,000,000 3,020,940 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 11,850,000 12,313,691 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 5,279,462 Southwest Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 2/1/25 6,110,000 7,008,842 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 3,500,000 3,398,990 Virginia.7% Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 3,550,000 3,792,181 Washington2.4% Washington Public Power Supply System, Revenue (Nuclear Project Number 3) (Insured; National Public Finance Guarantee Corp.) 7.13 7/1/16 10,425,000 13,182,100 West Virginia1.1% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 3,500,000 3,101,525 West Virginia Hospital Finance Authority, HR (Charleston Area Medical Center, Inc.) (Prerefunded) 6.00 9/1/10 2,440,000 a 2,604,846 Wisconsin3.5% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 13,350,000 a 15,304,707 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 3,867,160 U.S. Related2.0% Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 2,778,720 Puerto Rico Public Finance Corporation, Revenue (Insured; FSA) 6.00 8/1/26 2,500,000 3,017,300 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,000,000 5,044,900 Total Investments (cost $543,350,908) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009, these securities amounted to $16,739,174 or 3.1% of net assets. d Non-income producingsecurity in default. e Collateral for floating rate borrowings. f Purchased on a delayed delivery basis. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $543,350,908. Net unrealized depreciation on investments was $3,947,163 of which $25,072,496 related to appreciated investment securities and $29,019,659 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 539,403,745 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
